NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2009-5039


                                 WILLIAM HAVENS,

                                                    Plaintiff-Appellant,

                                          v.

                                 UNITED STATES,

                                                    Defendant-Appellee.


        John B. Wells, Law Office of John B. Wells, of Slidell, Louisiana, argued for
plaintiff-appellant.

       Douglas G. Edelschick, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With him on the brief were Michael F. Hertz, Deputy Assistant
Attorney General, Jeanne E. Davidson, Director, and Reginald T. Blades, Jr., Assistant
Director. Of counsel on the brief was Marc S. Brewen, Lieutenant Commander, Office
of the Judge Advocate General, United States Department of the Navy, of Washington,
DC.

Appealed from: United States Court of Federal Claims

Judge Edward J. Damich
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2009-5039


                                  WILLIAM HAVENS,

                                                       Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                       Defendant-Appellee.


                                    Judgment

ON APPEAL from the         United States Court of Federal Claims

in CASE NO(S).             07-CV-780

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, Circuit Judge, and CLARK, District
Judge*).

                           AFFIRMED. See Fed.Cir.R.36.


                                            ENTERED BY ORDER OF THE COURT



DATED     August 7, 2009                      /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




      *       Honorable Ron Clark, District Judge, United States District Court for the
Eastern District of Texas, sitting by designation.